,
                                                                                                                   FILED
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                                    ri:D l    I

                                        UNITED STATES DISTRICT COUR'                                     ~
                                                                                                               C.E,,,i a.S. DISTRICT COURT
                                                                                                          3:;J-r..,~f) D!STHICT OF CALIFORNlt~
                                                                                                          Bf          .               DEPUTY
                                            SOUTHERN DISTRICT OF CALIFORNIA

                 UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                   V.                                  (For Offenses Committed On or After November 1, 1987)

               JUAN MANUEL SANTIAGO-CRUZ                                  Case Number:         19CR4734-DMS

                                                                       Nancy Rosenfeld CJA
                                                                       Defendant's Attorney
USM Number                         89972298
• -
THE DEFENDANT:
C><:l pleaded guilty to count(s)         1 of the Information

 D  was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                              Count
Title & Section                         Nature of Offense                                                                    Number(s)
18 USC 1546                             FRAUD AND MISUSE OF VISAS, PERMITS, AND OTHER                                           1
                                        ENTRY DOCUMENTS




    The defendant is sentenced as provided in pages 2 through                    2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D        The defendant has been found not guilty on count( s)

    D     Count(s)                                                is         dismissed on the motion of the United States.

          Assessment: $100.00


    D     JVTA Assessment*: $
          *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    IZl
    No fine                       •
                              Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                        Fehmarv 21, 2020
                                                                        Date oflmposition of Sentence



                                                                        HON. Dana M. Sabraw
                                                                        UNITED STATES DISTRICT illDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                WAN MANUEL SANTIAGO-CRUZ                                                  Judgment - Page 2 of 2
CASE NUMBER:              19CR4734-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 SIX (6) MONTHS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       •    at
               ---------                  A.M.                 on
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                        19CR4734-DMS
